Exhibit 10.1

AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT to the Executive Employment Agreement (the “Agreement”) by and
between Lumber Liquidators Holdings, Inc. (the “Company”) and Robert Martin
Lynch (“Employee”) is made and entered into this 21st day of December, 2011.

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
determined that certain changes to Employee’s title, duties and compensation are
in the best interest of the Company; and

WHEREAS, the Company and Employee wish to amend the Agreement to reflect such
changes.

NOW, THEREFORE, the Agreement is amended as set forth below, effective
January 1, 2012:

FIRST: The first sentence of Section 1.1(a) is revised to read as follows: “The
Company will employ Employee in the position of President and Chief Executive
Officer and, in that position, Employee will report directly to the Board of
Directors of the Company.”

SECOND: The term, “Chief Operating Officer,” in the first sentence of
Section 1.3 is replaced with the term, “Chief Executive Officer.”

THIRD: The phrase, “the Chief Executive Officer and/or the Board of Directors,”
in Section 1.3(a) is replaced with the phrase, “the Board of Directors.”

FOURTH: The phrase, “the Company, the Chief Executive Officer and/or the Board
of Directors,” in Section 1.3(b) is replaced with the phrase, “the Company
and/or the Board of Directors.”

FIFTH: Section 1.4(a) is replaced with the following:

(a) Base Salary. Employee shall receive an annual base salary of $550,000
payable to Employee in accordance with the Company’s normal payroll schedule.
The Company shall withhold state and federal income taxes, social security taxes
and shall make such other payroll deductions as may be required by law or
mutually agreed upon in writing by Employee and the Company.

SIXTH: The phrase, “up to 75% of Employee’s base salary,” in the second sentence
of Section 1.4(c) is replaced with the phrase, “up to 100% of Employee’s base
salary.”

SEVENTH: The term, “Chief Executive Officer,” in Section 3.1 is replaced with
the term, “Secretary.”



--------------------------------------------------------------------------------

EIGHTH: The notice address in Section 5.12 for Employee shall be changed to the
following:

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Executive
Employment Agreement or caused it to be executed as of the date first written
above.

 

EMPLOYEE     LUMBER LIQUIDATORS HOLDINGS, INC.

/s/ Robert Martin Lynch

    By:  

/s/ Jeffrey W. Griffiths

Robert Martin Lynch    

 

Name:

 

Jeffrey W. Griffiths

    Title:  

President and Chief Executive Officer